UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported) June 29, 2012 Kyto BioPharma Inc. (Exact name of registrant as specified in its charter) Florida 65-108-6538 (State or other jurisdiction (I.R.S. Employer incorporation or organization) Identification No.) B1-114 Belmont Street, Toronto ON Canada M5R 1P8 (Address of principal executive offices) (Zip Code) (416) 960-8770 (Issuer’s telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION Item 2.01 – Completion of Acquisition or Disposition of Assets Effective May 31, 2012, the Corporation entered into an agreement with Kyto IP Inc., a private company incorporated in the State of Delaware, to sell all of the Corporation’s intellectual property, including Patents, Patent Applications and related Intellectual Property for US$1,367,398.65, to Kyto IP Inc. A copy of the PlatformTechnology, Patent and Patent Application Assignment Agreement, including Schedules A through E, (the “IP Agreement”) is attached hereto as Exhibit 2.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit 2.1.Platform Technology, Patent and Patent Application Assignment Agreement, including Schedules A through E a. Schedule A – List of Patents and Patent Applications b. Schedule B – Additional Intellectual Property c. Schedule C – Exclusive Licensing Agreement d. Schedule D – Assignment of Patents and Patent Applications e. Schedule E – Assignment of Exclusive Licensing Agreement SIGNATURES In accordance with the requirements of the Exchange Act, the registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KYTO BIOPHARMA INC. Date: June 29, 2012 By: /s/Georges Benarroch Georges Benarroch, President and CEO
